DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
35 U.S.C. § 103 Rejections of the Claims
01.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
02.	Claims 1, 4-6, 8, 10, 11, 13, and 16- 19  are rejected under 35 U.S.C. § 103 as being unpatentable over Pre-Grant Publication [hereinafter "PGPub"] US 2011/006839 of a U.S. patent application for inventor Bryant et al. [hereinafter " Bryant"], further in view of PGPub US 2011/0049583 for an application by "Lin." 
With respect to claims 1, 8, and 13, Bryant teaches (see, for example, FIG. 21): a first semiconductor layer having a first portion, a second portion, and a : and a sidewall spacer (216) on the fin, the sidewall spacer directly contacting the gate 215 at a first side of the sidewall spacer 216 and directly contacting one of the source region 211a/b or the drain region 211b/a at a second side of the sidewall spacer 216 that is opposite to the first side.
Bryant appears silent on making the gate be on a fin, with respect to the first semiconductor layer. 
The art however well recognizes the suitability of such a modification. See, for example, Lin.
Specifically, Lin (see, for example, the front page figure) teaches the suitability of implementing placing the gate 6 on a fin mask (hm), which is on fin 1. And Lin explains that "[r]educing the fin height external to the gate structure … beneficially reduce[s] parasitic resistance." See, for example the Abstract of Lin.
According to well-established patent law precedents (See, e.g., M.P.E.P. § 2144.07), therefore, it would have been obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have used the prior art taught modification of placing the gate on a fin mask on a fin, as taught by Lin to suitable and "beneficial[]to reduce parasitic resistance."
With respect to claims 4, 10, 18, and 19, see FIG. 21 in Bryant, teaching the claims' recited limitations. 
With respect to claim 5, 11, for example, see, Bryant [0051].

With respect to claim 16, see, Bryant, layer 255, as shown, for example, in FIG. 22.
With respect to claim 17, see layer 255 in Bryant FIG. 22 on the source and drain regions being shown as coplanar with an upper surface of the gate.
03.	Claims 3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over Bryant in view of Lin, further in view of  2005/0260808 to Chen. 
With respect to claims 3 and 9, Bryant teaches using gate mask hm (which is gate dielectric). And Chen is evidence that the art well recognizes the equivalence of using single and plural dielectric layers. See, for example, [0048]. 
Therefore, it would have been prima facie obvious to a person having an ordinary skill in the art [hereinafter PHAOSITA], before the effective filing date of this application, to have modified Bryant so the gate dielectric (hm) would be replaced with plural gate dielectric layers, as the taught are taught by Chen to be equivalents. See M.P.E.P. § 2144.06II. 
Response to Arguments
04.	The arguments in the 11/7/2020 "Reply" have been fully considered. The arguments, however, are moot in view of the new rejections, explained above, showing the claims to be non-patentable over the applied prior art. 
Accordingly, rejecting the claims as being unpatentable is proper. And the rejections, therefore, are maintained. 
CONCLUSION
THIS OFFICE ACTION IS MADE FINAL. 
	Applicants' amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS OFFICE ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). 
A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. Extension of this time period may be granted under 37 CFR § 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
If a first reply is filed within TWO MONTHS of the mailing date of this Office Action and the advisory Office Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory Office Action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory Office Action. 
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814